                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FAIRFIELD BELMONT, LP,                              Case No. 19-cv-03617-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER REMANDING CASE
                                                 v.
                                   9
                                                                                             Re: ECF No. 6
                                  10     ELIZABETH JUNIPHANT,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 9, 2019, the Court granted pro se Defendant Elizabeth Juniphant’s application to

                                  14   proceed in forma pauperis and issued an order to show cause why the Court should not remand the

                                  15   case for lack of subject matter jurisdiction. ECF No. 6. The Court ordered Juniphant to file a

                                  16   response by July 23, 2019, and stated that “[i]f Juniphant fails to respond as ordered, or if her

                                  17   response fails to establish the existence of federal jurisdiction, the Court will remand this case to

                                  18   the Contra Costa Superior Court.” Id. at 3.

                                  19          Juniphant did not file a response. Accordingly, the Court hereby remands the case to

                                  20   Contra Costa Superior Court.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 1, 2019
                                                                                         ______________________________________
                                  23
                                                                                                       JON S. TIGAR
                                  24                                                             United States District Judge

                                  25

                                  26
                                  27

                                  28
